ADAMS, District Judge.
My attention has not been called to any authority preventing the bankrupt from pursuing the present proceeding (see sections 4 and 59 of Act July 1, 1898, c. 541, 30 Stat. 547, 561 [U. S. Comp. St. 1901, pp. 3423, 3445]; In re Claff, 7 Am. Bankr. Rep. 128, 111 Fed. 506), nor do I see any reason for the substitution of the referee. The stay will be vacated and the proceedings may continue before the present referee. Testimony taken in the former proceeding may be used in this. The question whether the discharge will be granted may be presented hereafter.